Galbraith, J.
The appellant was convicted of the crime of robbery. Upon the trial the court gave the following instruction:
“ If you believe that the defendant admitted that he had robbed Bracket at the time charged in the indictment, then this admission is as good proof against him as if -an eyewitness had testified that°he saw him perpetrate the crime.” This instruction was erroneous. In the case of Territory of Montana v. McOlin, this court said: “We are of opinion that a conviction upon the testimony of confessions alone is not warranted by the authorities,” citing the following: 1 Greenl. Ev. sec. 211; Phillips’ Ev. 542, 543; People v. Hennessey, 15 Wend. 148; People v. Badgley, 16 id. 53. See, also, Whart. Cr. Ev. sec. 632.
*14The evidence shows that the defendant made voluntary confessions, upon which, under this instruction, the jury might have found him guilty. There were also corroborating circumstances, and there was evidence from which the jury might have found the corpus delicti, yet we cannot say but that the jury might have found the conviction of the-defendant upon his confessions alone, taking this instruction for their guide. We must therefore hold this instruction misleading and prejudicial to the defendant.
The judgment is reversed, with costs, and the cause remanded for a new trial.

Judment reversed.

Wade, C. J., and Pollard, J, concurred.